Citation Nr: 1020868	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an increased initial disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated at 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to 
January 1946, including honorable combat duty during World 
War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for hearing loss and 
tinnitus, and granted service connection for PTSD, claimed as 
depression, assigning a 30 percent rating thereto.

The Veteran testified before the Board at the RO in March 
2010.  A transcript of that hearing is of record.

The issues of entitlement to service connection for cold 
injuries of the bilateral hands and entitlement to individual 
unemployability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss and tinnitus were incurred as 
results of the Veteran's active duty service.  

3.  The Veteran has occupational and social impairment with 
deficiencies in most areas due to PTSD.

4.  The Veteran is unable to maintain gainful employment as a 
result of symptoms of PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Tinnitus was incurred during the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  Criteria for an initial schedular disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.126, Diagnostic Code 
9411  (2009).

4.  Criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  

Service Connection- Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed both hearing loss and 
tinnitus as results of his combat service during World War 
II.  He received a number of decorations for his combat 
service.  As such, in-service noise exposure is conceded by 
VA.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in October 2007.  
At the time, the Veteran complained of bilateral hearing loss 
and ringing and popping sensations in his ears due to noise 
as a 50 caliber machine gunner during military service.  The 
examiner noted subsequent noise exposure as power tools and 
lawn mowers.  After appropriate testing, the examiner 
diagnosed bilateral sensorineural moderate to profound 
hearing loss and tinnitus and opined that the at the 
Veteran's age, half the degree of his present hearing loss 
could be attributed to the aging process and noted nothing 
from the Veteran's case history to suggest that his present 
sensorineural hearing loss was due to a disease process.  The 
examiner opined that the Veteran's hearing loss was less 
likely due to noise exposure during service based on the lack 
of chronicity or continuity of care.  The examiner, however, 
did not comment on the Veteran's credible assertions that he 
has experienced hearing loss and tinnitus since his period of 
service even though he did not seek medical attention.

During his March 2010 hearing before the Board, the Veteran 
testified that he and his wife both noticed his hearing loss 
immediately when he got out of the service.  He found that 
she had to repeat things for him to hear it.  The Veteran 
also testified that he last had ringing in his ears six 
months prior to the hearing.  He later clarified in a March 
2010 statement that the ringing is still present when he is 
not wearing his hearing aids.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Based on the evidence of record, including the credible 
testimony of the Veteran and his wife that both hearing loss 
and tinnitus have been present since the Veteran's honorable 
combat service, the Board finds that entitlement to service 
connection for hearing loss and tinnitus is warranted based 
on the showing of a chronicity of symptomatology.  The Board 
notes that the Veteran currently has a hearing loss 
disability as defined by the VA in 38 C.F.R. § 3.385 and it 
is a chronicity of symptoms and not a chronicity of treatment 
that must be considered in determining whether service 
connection is warranted.  Therefore, service connection for 
bilateral hearing loss and tinnitus granted.



Increased Rating - PTSD

The Veteran contends that a rating higher than 30 percent is 
warranted for PTSD as his psychiatric symptoms render him 
unable to work and negatively affect all of his personal 
relationships.  The Veteran and his friend provided credible 
testimony before the Board that the Veteran experiences anger 
issues, particularly while driving, and has intrusive 
thoughts of his service experiences on a daily basis.  The 
Veteran participates in private treatment and presented 
before the Board as clearly distraught.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran has presented evidence of 
unemployability due to his service-connected PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently clarified in Rice v. Shinseki, 22 Vet. App. 447 
(2009), that a claim of entitlement to a total rating based 
on individual unemployability (TDIU) is a component of an 
increased rating claim when such claim is raised by the 
record. The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  As such, 
the Board will be considering entitlement to TDIU.

The Veteran's service-connected PTSD has been rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this regulatory provision:

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating for a psychological disability, the examiner 
often provides a Global Assessment of Functioning score.  A 
GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130 
(2007).

In January 2007, a private psychologist submitted a 
psychosocial assessment of the Veteran and reported that the 
Veteran had difficulty falling asleep and staying asleep, 
waking up after one to two hours.  She noted waves of dreams 
or nightmares on a frequent basis, waking up feeling anxious 
or frightened; reported intermittent, daily, intrusive, and 
involuntary thoughts regarding his World War II experience.   
The Veteran experienced flashbacks, triggered by current news 
about the Iraq war, rotting smells, or loud noises.  The 
Veteran also had difficulty with emotional numbness and a 
sense of doom and negativity, frequent bouts of irritability, 
outbursts of anger, poor concentration, hypervigilance, and 
exaggerated startle response.  The psychologist diagnosed 
PTSD and assigned a GAF score of 46, which reflects serious 
symptoms.  Further, the psychologist opined that the Veteran 
was not employable due to stress.  

The Veteran was afforded a VA psychiatric examination in 
October 2007.  The examiner noted that the Veteran had some 
social dysfunction as well as employment dysfunction, 
although he noted that the Veteran successfully completed 
activities of daily living and maintains adequate hygiene.  
PTSD secondary to World War II experiences was diagnosed.  No 
GAF was assigned and there was no opinion provided as to 
employability.

The Veteran's private psychologist provided another 
assessment in October 2008 and reported continuing and 
worsening symptoms.  Again, a GAF of 46 was assigned and 
again the psychologist opined that, due to his current level 
of symptoms as well as his education, training, and work 
experience, the Veteran was not employable.  

Following a complete review of the evidence, the Board finds 
that the Veteran's symptoms of PTSD meet the criteria set 
forth for a 70 percent disability rating for all periods of 
time in question.  There has been no evidence of a change in 
symptoms so severe as to require the assignment of staged 
ratings.  A schedular 100 percent rating cannot be assigned, 
however, because there is no evidence of gross impairment in 
thought processes, grossly inappropriate behavior or an 
inability to perform activities of daily living.  As such, a 
70 percent rating is granted on a schedular basis as of the 
date of receipt of claim.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16.

With the grant of a 70 percent rating for the Veteran's PTSD, 
the schedular threshold is met for consideration of a TDIU.  
As the opinion of the Veteran's treating psychologist is 
thorough, based on a full consideration of the Veteran's 
mental health status, and wholly credible, the Board finds 
that the Veteran is unable secure or follow substantially 
gainful employment due to his PTSD.  Consequently, a TDIU is 
granted as of the date of the Veteran's claim for service 
connection for PTSD.  There is no need for the assignment of 
staged ratings.















ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial schedular rating of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


